Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application Ser. No. 16/624,035 filed 12/18/2019 is in response to Applicant’s argument/remarks and claims amendment filed 01/05/2022 that was in response to an earlier non-final Office Action dated 10/05/2021. It is also in response to information disclosure statement, IDS, filed 02/02/2022. Applicant’s response has been given full consideration.  Claims 1-10 are currently pending in this application. This application is in condition for allowance. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2022 has been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed copy is attached herewith. Accordingly, information disclosure statement is being considered if signed and initialed by Examiner.
Allowed Claims
Claims 1-10 are allowed over prior art of record. 
Reason for Allowance
This is examiner’s statement of reason for allowance. 
The instant invention is directed towards a battery comprising a plurality of current collecting tabs connected to one of a positive electrode and a negative electrode, wherein an outer case and an overlapping part of the plurality of tabs overlapping each other are welded to each other via a weld group extended from an outer surface of the outer case to the overlapping part. The weld group includes a first weld and second weld that are each in a linear form when viewed from the outside of the outer case. The first weld serves to weld the outer case to all of the plurality of current collecting tabs, and the second weld serves to weld the outer case to only one or some of the plurality of tabs including at least one current collecting tab among the current collecting tabs forming the overlapping part, the tab directly contacting the outer case. The invention is also directed to a method of producing the battery.
The closest prior art is considered to be Kim et al. (U.S. PG Publication 2009/0317712), Tsukui (U.S. PG Publication 2017/0304943) and Hirai (U.S. PG Publication 2013/0071727).
Kim discloses a battery and a method of manufacturing thereof wherein the battery comprising a plurality lead tabs connected to the electrode assembly wherein an outer case and an overlapping part at which the plurality of lead tabs or current collecting tabs overlap each other are welded to each other via a weld joint formed so as to extend from an outer surface of the outer case to the overlapping part. Kim discloses a single weld joint formed by irradiating a laser on an outer surface of the can and the plurality of lead tabs are welded to the can. Kim also discloses a method for producing a battery by welding step for welding an outer case to an overlapping part of plurality of lead tabs. Kim, however, does not disclose the weld group includes a first weld and second weld that are each in a linear form when the weld group is viewed from the outside of the outer case, the first weld serving to weld the outer case to all of the plurality of current collecting tabs, and the second weld serving to weld the outer case to only one or some of the plurality of current collecting tabs. Kim also does not disclose about a driving part that rotates the plurality of current collecting tabs and the outer case or a driving part that rotates an optical element is used to form the first weld and the second weld that are each in the form of a circle when the first weld and the second weld are viewed from the outside of the outer case. Kim does not disclose a method of producing the battery having the first weld and the second weld as described. 
Tsukui discloses a method of welding and the method includes splitting at least one laser beam to produce at least two collections of heat source points Tsukui discloses the method can be used for battery case welding. Tsukui, however, does not disclose the first weld that serves to weld the outer case to all of the plurality of current collecting tabs, and the second weld that serves to weld the outer case to only one or some of the plurality of current collecting tabs.
Hirai discloses a battery manufacturing method for welding the cover to a casing body wherein the welding equipment may weld the edge of the cover and the battery case while the laser equipment is fixed and the casing body having the cover fitted to the outside thereof is rotated. Hirai, however, does not disclose about the welding step includes welding of a first weld and a second weld and that the first weld serves to weld the outer case to all of the plurality of current collecting tabs, and the second weld serves to weld the outer case to only one or some of the plurality of current collecting tabs.
The pertinent reference of the prior art of record fails to teach all the limitations of the claimed invention. Thus, the limitations are not disclosed or rendered obvious by the teaching of the prior art. Further search of the art also failed to produce any new art that anticipates or renders obvious the instant invention. Therefore, claims 1-10 are allowed over prior art of record.
The scope of the allowed claims is defined by the specific language recited by the allowed claims. Furthermore, patentability is attributed to the claims taken as a whole. And the statement of reasons for allowance may not be interpreted as defining or otherwise limiting the claims in a manner inconsistent with the claim language itself, and applicable law.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        




/OMAR M KEKIA/Examiner, Art Unit 1722